Detailed Action Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the
presence of all possible minor errors. Applicant’s cooperation is requested in correcting any
errors of which applicant may become aware in the specification. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 “the exit to the second entrance” should read – the exit of the first track to the 		entrance of the second track -- 	Appropriate correction is required.
				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8,16,17,19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 5 recites “a second entrance of the second track” is indefinite because it is unclear if the limitation is referring to the second track having two entrances or defining a single entrance of the second track as a “second entrance” because it corresponds to the second track. It appears the rejection of claim 5 under 35 U.S.C 112(b) can be overcome by amending “ a second entrance of the second track” to recite – an entrance of the second track—and all subsequent references to the second entrance to recite – the entrance of the second track –. 
	Claim 6 recites “inhibit a movement of the lock beam from the second entrance to the exit” is indefinite because it’s unclear what exit “the exit” is referring to, the exit of the first track or an exit of the second tract. It appears the rejection of claim 6 under 35 U.S.C 112(b) can be overcome by amending “inhibit a movement of the lock beam from the second entrance to the exit” to recite--inhibit a movement of the lock beam from the second entrance of the second track to the exit of the first tract--	Claim 7 recites “a second exit” is indefinite because it is unclear if the limitation is referring to the second track having two exits or defining a single exit of the second track. It appears the rejection of claim 7 under 35 U.S.C 112(b) can be overcome by amending “a second exit” to recite – an exit of the second track—and all subsequent references should state –the exit of the second track--	Claim 16 recites “a second entrance of the second track” is indefinite indefinite because it is unclear if the limitation is referring to the second track having two entrances or defining a single entrance of the second track as a “second entrance” because it corresponds to the second track. It appears the rejection of claim 16 under 35 U.S.C 112(b) can be overcome by amending “a second entrance of the second track” to recite – an entrance of the second track—and all subsequent references to the second entrance to recite – the entrance of the second track –.
	Claim 17 recites “a second exit” is indefinite because it is unclear if the limitation is referring to the second track having two exits or defining a single exit of the second track. It 	Claim 19 recites “a second entrance of the second track” is indefinite because it is unclear if the limitation is referring to the second track having two entrances or defining a single entrance of the second track as a “second entrance” because it corresponds to the second track. It appears the rejection of claim 19 under 35 U.S.C 112(b) can be overcome by amending “a second entrance of the second track” to recite – an entrance of the second track—and all subsequent references to the second entrance to recite – the entrance of the second track –.
	Claim 19 “inhibit a movement of the lock beam from the second entrance to the exit” is indefinite because it’s unclear what exit “the exit” is referring to, the exit of the first track or an exit of the second tract. It appears the rejection of claim 19 under 35 U.S.C 112(b) can be overcome by amending “inhibit a movement of the lock beam from the second entrance to the exit” to recite--inhibit a movement of the lock beam from the second entrance of the second track to the exit of the first tract--	Claim 20 “a second exit” is indefinite because it is unclear if the limitation is referring to the second track having two exits or defining a single exit of the second track.It appears the rejection of claim 20 under 35 U.S.C 112(b) can be overcome by amending “a second exit” to recite – an exit of the second track—and all subsequent references should state –the exit of the second track--. 
Claim 8 is rejected due to its dependency on rejected claim 7. 

				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US20200196919A1, hereinafter known as “Rao”).
	Regarding claim 1, Rao teaches a sensor inserter for a physiological characteristic sensor (See Rao [0008]), the sensor inserter comprising: a housing (See Rao Figure 7A part 702 and [0104]) that defines a track system that extends from a bottom of the housing toward a top of the housing (See Rao Figure 7C [0105]-[0106], housing guide rib 1321 and locking rib 1340); and a striker assembly (See Rao 4C 704,710,706,105 and [0100] [0106]) movable relative to the housing between a first state (See Rao [0106] “sheath snap lead in feature 1330”), a second, cocked state( See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and a third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”), the striker assembly movable from the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) to the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”) to couple the physiological characteristic sensor to an anatomy (See Rao [0107], move towards skin surface), the striker assembly including a lock beam (See Rao Figure 9A part 1524 and see [0125]) that engages with the track system (See Rao Figure 7C [0105], the sensor carrier 710 retains sensor within applicator 150 (See [0125]), which includes sheath engaging with track system (See Figure 8A)) as the striker assembly moves between the first state (See Rao [0106] “sheath snap lead in feature 1330”), the second, cocked state(See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”), and in the third, disposal state the lock beam inhibits movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure). 
	Regarding claim 2, wherein the striker assembly includes a striker (See Rao 9A part 710), the lock beam is defined on the striker (See Rao 9A part 1524) and the lock beam includes a body coupled to the striker (See Rao [0125], the striker can retain sharp carrier 1102 with sharp module 2500) and a tab cantilevered from the striker by the body (See Rao 9A 1534, and see [0125] can be a tab located on an outer circumference of sensor electronics carrier 710).
Regarding claim 3, Rao teaches wherein the striker assembly includes a striker (See Rao 9A 710), the lock beam is coupled to a channel defined at an end of the striker (See Rao [0125] lock arms 1524 aid in retaining sharp carrier 1102 with sharp module 2500 which contains a sensor channel 2558 (See Figure 17B and [0141])) and the lock beam includes a body having a plurality of undulations (See Rao Figure 11, lock arms are connected to sharps carrier 1102 see [0125] and [0127] which describes the sharp carrier) and a tab defined at one end of the body (See Rao 9A 1534, and see [0125] can be a tab located on an outer circumference of sensor electronics carrier 710).
Regarding claim 4, Rao teaches wherein the track system includes a first track (See Rao Figure 7C [0105]-[0106], housing guide rib 1321) and a second track (See Rao Figure 7B part 1340 locking ribs [0105]), and the lock beam (See Rao 9A part 1524 and [0125]) engages the first track in the first state (See Rao [0105], part 1524 is located on 710 which is retained within application 150 including sheath, See Rao [0106] “sheath snap lead in feature 1330”). 
Regarding claim 5, Rao teaches wherein the first track (See Rao Figure 7C [0105]-[0106], housing guide rib 1321) has an exit in communication with a second entrance of the See Rao Figure 7B part 1340 locking ribs [0105], also see 4C 704 goes into 702), and the lock beam (See Rao 9A part 1524 and [0125], lock beam located on 710) moves from exit to the second entrances (See Rao Figure 4C part 710 enter 704 ) as the striker assembly moves from the first state to the second, cocked state (See 4C 710 which includes lock arms 1524, moves into 704 to “detent snap 1402 of sheath 704 is locked into place in locked groove 1332” also see [0105-0106] and [0125]).  	Regarding Claim 6, Rao teaches wherein a step (See Figure 7B, see 1322) is defined between the exit of the first track (See Rao Figure 7B [0105]-[0106], housing guide rib 1321) and the second entrance of the second track (See Rao Figure 7B part 1340 locking ribs [0105] that are attached to sheath guide rail (1326) on part 704, also see 4C 704 goes into 702) to inhibit a movement of the lock beam from the second entrance to the exit (See Rao [0105], insertion hard stop can be flat, distally facing surface of rib … provides a surface limiter).
	Regarding claim 7, Rao teaches wherein the second track (See Rao Figure 7B part 1340 locking ribs [0105] that are attached to sheath guide rail (1326) on part 704) defines a second step (See Rao  Figure 8A part 1412) between the second entrance and a second exit (See Rao Figure 8A), and the second step cooperates with the lock beam (See Rao [0110] lock arms 1412 can lock sensor electronics carrier 710 to sheath 704, 710 contains lock arms 1524 [0125]) to inhibit the movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).
	Regarding claim 8, Rao teaches wherein the second step (See Figure 8A part 1412) is defined by a ramp (See Rao Figure 8 part 1416 and [0110]) defined within the second track proximate the second exit (See Rao Figure 8A part 1406).	Regarding claim 9, Rao teaches wherein the second track is defined to extend a distance beyond the first track toward the top of the housing (See Rao 7C 1321 and 1340 extends farther), and in the second, cocked state, the lock beam is positioned within the See Rao [0106] and see [0125], the lock beam inserts into the sheath (Figure 4C) which uses the detent snaps of the locking ribs 1340).	Regarding claim 10, Rao wherein in the lock beam engages (See Figure 9A part 1524 [0125], lock arm 1524 retained in 150 consisting the sheath 704) with the second track (See Rao 7C 1340) in the second, cocked state and the third, disposal state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”).	Regarding claim 11, Rao teaches wherein the lock beam (See Figure 9A part 1524 [0125]) includes a tab (See Rao 9A 1534, and see [0125] can be a tab located on an outer circumference of sensor electronics carrier 710) that engages with the track system as the striker assembly moves relative to the housing (See Rao [0125]).	Regarding claim 13, Rao teaches wherein the physiological characteristic sensor is a glucose sensor (See Rao Figure 1 part 104 and [0089]) and the striker assembly is movable relative to the housing by a sensor introducer associated with the glucose sensor (See Rao Figure 1 [0086] and [0089]).
	Regarding claim 14, Rao teaches a sensor inserter for a physiological characteristic sensor (See Rao [0008]), the sensor inserter comprising: a housing (See Rao Figure 7A part 702 and [0104]) that defines a track system that extends from a bottom of the housing toward a top of the housing (See Rao 7C 1321 and 1340 extends farther) , the track system including a first track and a second track (See Rao Figure 7C [0105]-[0106], housing guide rib 1321 and locking rib 1340); and a striker assembly (See Rao 4C 704,710,706,105 and [0100] [0106])  movable relative to the housing between a first state (See Rao [0106] “sheath snap lead in feature 1330”), a second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and a third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”), the striker assembly movable from the second, cocked state to the third (See Rao [0106-0107]), disposal state to couple the physiological See Rao [0107], move towards skin surface), the striker assembly including a striker that defines a lock beam (See Rao Figure 9A part 1524 and see [0125])  that engages with the first track or the second track (See Rao [0125] lock beam 1524 located on 710 which is retained in 150 consisting of 702 and 704) as the striker assembly moves between the first state (See Rao [0106] “sheath snap lead in feature 1330”), the second, cocked state(See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”), the lock beam extending outwardly from a surface of the striker (See Figure 9A 1524 extends outwards from 710) and including a tab (See Rao 9A 1534, and see [0125] can be a tab located on an outer circumference of sensor electronics carrier 710) that engages with the first track and the second track, and in the third, disposal state (See Rao [0125] and [0106]) the lock beam inhibits movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).
	Regarding claim 15, Rao teaches wherein the lock beam engages (See Figure 9A part 1524 [0125], lock arm 1524 retains the applicator 150 which includes sheath 704) with the first track in the first state (See Rao [0106] “sheath snap lead in feature 1330”) and engages with the second track in the second cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”), and the third, disposal state(See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”).  
	Regarding claim 16, Rao teaches wherein a step (See Figure 7B, see 1322) is defined between an exit of the first track and a second entrance of the second track (See Rao Figure 7B [0105]-[0106], locking rib 1340) to inhibit a movement of the lock beam from the second entrance to the exit (See Rao [0105], insertion hard stop can be flat, distally facing surface of rib … provides a surface limiter).  
	Regarding claim 17, Rao teaches wherein the second track (See Rao Figure 7B part 1340 locking ribs [0105] that are attached to sheath guide rail (1326) on part 704) includes a second exit and a ramp (See Rao Figure 8 part 1416 and [0110]) defined within the second track proximate the second exit, the ramp defines a second step (See Rao  Figure 8A part 1412) between the second entrance and the second exit (See Rao Figure 8A), and the second step cooperates with the lock beam (See Rao [0110] lock arms 1412 can lock sensor electronics carrier 710 to sheath 704, 710 contains lock arms 1524 [0125]) to inhibit the movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).
	Regarding claim 18, Rao teaches a sensor inserter for a physiological characteristic sensor (See Rao [0008]), the sensor inserter comprising: a housing (See Rao Figure 7A part 702 and [0104]) that defines a track system that extends from a bottom of the housing toward a top of the housing (See Rao Figure 7C [0105]-[0106], housing guide rib 1321 and locking rib 1340), the track system including a first track (See Rao Figure 7C [0105]-[0106], housing guide rib 1321) and a second track (See Rao Figure 7C [0105]-[0106], locking rib 1340 ); and a striker assembly (See Rao 4C 704,710,706,105 and [0100] [0106]) movable relative to the housing between a first state (See Rao [0106] “sheath snap lead in feature 1330”), a second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and a third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”), the striker assembly movable from the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) to the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”) to couple the physiological characteristic sensor to an anatomy(See Rao [0107], move towards skin surface), the striker assembly including a striker (See Rao 9A part 710) and a lock beam (See Rao Figure 9A part 1524 and see [0125]) that engages with the first track or the second track (See Rao Figure 7C [0105], housing guide rib 1321, the sensor carrier 710 retains sensor within applicator 150 (See [0125]) as the striker assembly moves between the first state (See Rao [0106] “sheath snap lead in feature 1330”), the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”), the lock beam coupled to a channel defined at an end of the striker (See Rao [0125] lock arms 1524 aid in retaining sharp carrier1102 with sharp module 2500 which contains a sensor channel 2558 (See Figure 17B and [0141])) and 35UTILITY PATENT APPLICATIONAttorney Docket No.: 009.5221 (A0000683US01)including plurality of undulations (See Rao Figure 11, lock arms are connected to sharps carrier 1102 see [0127]) and a tab that engages with the track system (See Rao 9A 1534, and see [0125] can be a tab located on an outer circumference of sensor electronics carrier 710), and in the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”) the lock beam inhibits movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).  
	Regarding claim 19, Rao teaches wherein the lock beam (See Rao Figure 9A part 1524 and see [0125]) engages with the first track (See Rao Figure 7C [0105], the sensor carrier 710 retains sensor within applicator 150 (See [0125]), which includes sheath engaging with track system) in the first state (See Rao [0106] “sheath snap lead in feature 1330”), engages with the second track in the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”), and a step (See Figure 7B, see 1322) is defined between an exit of the first track and a second entrance of the second track (See Rao Figure 7B part 1340 locking ribs [0105] that are attached to sheath guide rail (1326) on part 704, also see 4C 704 goes into 702) to inhibit a movement of the lock beam from the second entrance to the exit (See Rao [0105], insertion hard stop can be flat, distally facing surface of rib … provides a surface limiter).  
	Regarding claim 20, Rao teaches wherein the second track (See Rao Figure 7C [0105]-[0106], locking rib 1340) includes a second exit (See Figure 8A) and a ramp (See Figure 8A 1416) defined within the second track proximate the second exit, the ramp (See Figure 8A 1416) defines a second step (See Figure 8A part 1412) between the second entrance and the second exit (See Rao Figure 8A), and the second step cooperates with the lock beam ((See Rao [0110] lock arms 1412 can lock sensor electronics carrier 710 to sheath 704, 710 contains lock arms 1524 [0125]) to inhibit the movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
Rao, as applied to claim 1 above, in view of Halac et. al (US20170188912A1; hereinafter known as “Halac”).
Regarding claim 12, Rao teaches wherein the housing (See Rao Figure 7A part 702 and [0104]) includes moving the lock beam (See Rao Figure 9A part 1524 and see [0125]), the See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”) and the first state (See Rao [0106] “sheath snap lead in feature 1330”, also see Figure 19J and [0169-0170] after retraction moves in proximal direction).Rao is silent to includes at least one reset passage to reset the striker assembly, Halac teaches a reset passage to reset the striker assembly (See Halac [0642], Figure 105 part 760 release button, can aid in further distal movement). It would have been obvious to one of ordinary skill in the art to provide Rao with a reset passage like taught by Halac to assist in providing safety mechanism (See Halac [0642]) and to allow user to adjust when placing sensor or to recalibrate after use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/M.R.K./Examiner, Art Unit 3791          

                                                                                                                                                                                              
/KAYLEE R WILSON/Primary Examiner, Art Unit 3791